Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 15, 2022

                                      No. 04-22-00420-CR

                                         Aaron POUCH,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B19843-1
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        The trial court’s certification in this appeal states “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
        This court must dismiss this appeal “if a certification that the defendant has a right of
appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        We order Appellant to show cause within thirty days of the date of this order why this
appeal should not be dismissed. See id. If no response or amended trial court certification is
filed within thirty days, this appeal will be dismissed.

       All other appellate deadlines are suspended pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court